Title: To Thomas Jefferson from John Lowry, 16 August 1808
From: Lowry, John
To: Jefferson, Thomas


                        
                            Philadelphia August 16th 1808
                        
                         The Petition of John Lowry, Andrew Lowry & Morrow Lowry
                  Respectfully represents, that Your petitioners were convicted in the Circuit Court of the 3rd Circuit of the U.S. for the Penna. district held in April last; Of opposing the deputy marshal when executing writs of possession issued from that Court, and on the 25th of said April severally sentenced to 3 months imprisonment; to pay to the U.S. each the sum of one hundred dollars, besides the costs of these prosecutions, and that they stand committed till the same be paid, and further that they severally enter into recognizances with sureties to keep the peace and be of good behaviour for one Year from the expiration of the said 3 months each in the sum of 1000$ and two sureties in each recognizance in 500$ each.
                  Your petitioners further represent that the term of their imprisoment expired on the 17th. Ulto. and they now stand committed for their fines of one hundred dollars each, which they are totally unable to pay, having expended or lost all their property, in numerous fees to Lawyers &c. and ejectments from their Lands. And being confined 400 miles from their Wives and families and friendly connections, it is impractable for them to procure securities for their good behaviour.
                  Your petitioners also represent that they were confined more than 3 months before they were tried. The foregoing circumstances with many others were stated in a former Petition (except those which have since occurred) to which your petitioners refer.
                  Your petitioners presume humbly to hope, that you in your Clemency will remit the fines, & exonerate them from giving the securities, enjoined in their sentences.
                  And your petitioners promise faithfully like good Citizens to submit to the Laws of their Country; And ever will pray for its and Your prosperity.
                        
                            John Lowry
                     
                     Andrew Lowry
                     
                     Morrow Lowry
                     
                        
                    